Citation Nr: 1425095	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-44 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for left knee residuals of arthroscopy surgery.

2. Entitlement to a rating in excess of 20 percent for low back strain.

3. Entitlement to a separate compensable rating for sciatica.

4. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include depression, and if so, whether service connection is warranted.

5. Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1994 to January 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2013 the Veteran withdrew her request for a Board hearing.

The Board notes that the issue of entitlement to an earlier effective date for the 50 percent disability rating for headaches, which was argued by the Veteran in a May 2013 letter, is not before the Board.  The May 2013 filing is not timely as a notice of disagreement and there is no free-standing claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for depression and a separate compensable rating for sciatica being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a May 2013 letter to the Board, received prior to the promulgation of a decision in this appeal, the Veteran expressly stated that she wished to withdraw her appeal of entitlement to an increased rating for his left knee disability.

2. The Veteran's low back strain has been manifest by pain and a loss of flexion to no less than 70 degrees.

3. In April 2001 the RO denied service connection for depression.  The Veteran did not appeal, no new evidence was received within one year, and no relevant service department records have been added to the file since that decision.  

4. Evidence submitted since the April 2001 decision denying service connection for depression is new and material.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the claims for entitlement to a compensable rating for left knee residuals of arthroscopy surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2013).

2. The criteria for a rating in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

3. New and material evidence has been submitted to reopen the Veteran's previously denied claim for service connection for depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Knee

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in a May 2013 letter to the Board the Veteran's representative expressly stated that the Veteran wished to withdraw her appeal of entitlement to an increased rating for her left knee disability.

Because the Veteran has clearly expressed her desire to terminate her appeal, because she has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of her request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).

Back

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in April 2008.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran's service-connected low back strain has been rated at 20 percent under Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation. 38 C.F.R. § 4.71a , Plate V.

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

In June 2008 the Veteran underwent an examination as part of her Social Security (SSA) disability claim.  The examiner noted the Veteran's straight leg raise was positive and range of motion in her back was diminished.  The Veteran reported her back pain radiates into her right leg and she cannot sit, stand, or walk for more than 10 to 15 minutes.  A July 2008 SSA functional assessment noted the Veteran is able to stand, walk, or sit for about 6 hours and occasionally climb, balance, stoop, kneel, crouch, or crawl.  The examiner noted a negative Romberg, intact sensation and motor testing.  She had a positive straight leg raise with some evidence of paravertebral muscle spasms in the lumbar region.  She had a small-stepped gait, with a mild right side limp and used a back brace.

In September 2010 the Veteran was afforded a VA examination.  The Veteran reported constant pain and difficulty with standing and sitting for an extended time and with lifting.  She reported decreased motion, stiffness, and spasm.  She said she is unable to walk more than a few yards.

The examiner noted her posture and gait were normal and found no ankylosis, spasm, atrophy, guarding, tenderness, or weakness.  Reflexes and strength were normal with sensory intact on light touch.  The Veteran's flexion was measured to 70 degrees with pain beginning at 30 degrees.  Her extension and left lateral flexion were measured to 20 degrees and right lateral flexion to 30 degrees, with no pain on any motion.  Bilateral lateral rotation was measured to 30 degrees with pain on right lateral rotation beginning at 25 degrees.  No change was noted with repetitive testing.

The examiner diagnosed lumbar strain and lumbar degenerative disc disease and noted no evidence of lumbar radiculopathy.

Also in September 2010 the Veteran saw a private doctor of osteopathic medicine.  She reported her back pain was worsened by activity, sometimes wakes her from sleep, and occasionally keeps her from sleeping.  She reported difficulty walking one to two blocks.  The examiner noted tenderness to palpation in the lower back, negative straight leg raise, and normal motor and sensation testing.  The examiner diagnosed L5-S1 pain, degenerative disc disease, and neuritis or radiculitis.

Private treatment records beginning in 2010 reflect that the Veteran has received periodic injections for her back pain and has also complained of pain radiating into her right leg.

The Board finds that the Veteran is not entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  The next higher evaluation, 40 percent, requires that forward flexion of the thoracolumbar spine be limited to 30 degrees or less or that there be favorable ankylosis of the entire thoracolumbar spine.  Although the Veteran has been found to have limitation of motion in her spine, her forward flexion has never been noted to be 30 degrees or less, nor has she been found to have anyklosis.  Specifically, at her September 2010 VA examination the Veteran was found to have forward flexion to 70 degrees, although pain did start at 30 degrees.

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The Board acknowledges the Veteran's pain, but finds that it is contemplated by the rating currently assigned and does not cause such additional functional loss such that a rating in excess of 20 percent is warranted.  Notably, although the Veteran reported pain at 30 degrees of flexion at her September 2010 VA examination, she was still able to flex to 70 degrees despite that pain.  Thus, while the Board has considered the DeLuca factors, the evidence does not support that the Veteran experiences additional functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement such that an increased rating is warranted.

Invertebral disc syndrome may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, in this case the Veteran has not been diagnosed with invertebral disc syndrome nor does the evidence show she has had incapacitating episodes, as defined as having been prescribed bed rest by a physician.  Therefore, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable. 

The Board further finds that referral for an extraschedular rating is not warranted.  In an exceptional case where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the lay and medical evidence fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  The Veteran's main complained of symptoms are pain and reduced range of motion, both of which are contemplated in the rating assigned.  As such, it would not be found that her disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds there is no evidence of any hospitalization associated with the Veteran's back disability or marked interference with her ability work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the scheduler rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

As the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt doctrine does not apply, and the claim for a rating in excess of 20 percent must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that when rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  In this case, there appears to be conflicting evidence as to the nature and extent of lower extremity neurological involvement due to the service-connected low back disability.  For this reason, the matter of a separate neurological rating for associated neurological abnormalities is discussed in the remand portion of this decision below.

Depression

In August 2001 the RO denied the Veteran's claim for service connection for depression.  The Veteran did not appeal and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file.  Therefore, the August 2001 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

Evidence added to the record since the previous final denial includes VA treatment records in which a VA psychologist diagnosed the Veteran with a mood disorder due to chronic pain syndrome with major depressive-like episode and a private psychiatric evaluation in which the examiner opined that the Veteran's mood disorder arose while she was in service as a reaction to her chronic pain from her back injury.

The Board thus finds that new and material evidence has been submitted to reopen the issue.  On this basis, it is reopened.  However, the Board finds that additional development is necessary before a decision may be made on the merits, as discussed in the remand section below.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  She was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, in the context of her claim to reopen her claim for entitlement to service connection for depression, she was provided notice of what evidence is necessary to substantiate the element or elements required to establish service connection  that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board further notes that this decision reopens that claim.

The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in September 2010.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

The Veteran's appeal of her claim of entitlement to a compensable rating for left knee residuals of arthroscopy surgery is dismissed.

An increased rating in excess of 20 percent for low back strain is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric condition, to include depression, is reopened and, to that extent only, the appeal is granted.


REMAND

Back

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

The Veteran has contended she is entitled to a separate rating for her sciatica symptoms.

An April 2008 radiology report indicates that the Veteran has "disc desiccation and broad annual bulge with disc protrusion effacing the thecal sac and compression the descending left L5 nerve root in the lateral recess."

The Veteran has consistently reported pain radiating into her right leg.  In September 2010 a private physician diagnosed the Veteran with neuritis or radiculitis.  However, the September 2010 VA examiner found no evidence of lumbar radiculopathy.

The record does not show that the Veteran has had an EMG or nerve conduction study to determine whether she currently has a neurological abnormality manifest with radiating pain into her right leg.  Additionally, it cannot be ascertained based on the evidence currently of record if her condition is productive of neuralgia or neuritis to a mild, moderate, moderately severe, or severe degree such that an accurate disability rating may be assigned.

Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether she has a neurological abnormality, to include lumbar radiculopathy, that warrants a separate compensable rating.  See 38 C.F.R. § 4.124a.

Depression

The record indicates that the Veteran first sought psychiatric treatment at the VA in Augusta, Georgia in 1999.  Specifically, she reported at her January 2001 VA examination that she began psychiatric treatment in January 1999 and was seeing a psychiatrist at the Uptown VA Division in Augusta.  She also reported treatment at the Augusta, Georgia VA after she moved and sought treatment at the VA in Florida.

No VA treatment records from the Georgia VA have been associated with the Veterans claims file.  The VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, on remand, a request should be made for any VA mental health treatment records from 1999 to 2001.

TDIU

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a separate compensable rating for sciatica and entitlement to service connection for an acquired psychiatric condition as the outcome of those claims may affect her eligibility for TDIU.  Therefore, the Board finds that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Georgia VA to obtain all of the Veteran's mental health treatment records from 1999 to 2001.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2. Arrange for the Veteran to undergo a VA examination, to include any necessary studies, to ascertain whether or not the Veteran's back disability has compensable neurological manifestations.  The Veteran's claim folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


